﻿I wish at the outset to pay a tribute to the late President Agostinho Neto of the People's Republic of Angola, whose untimely death has robbed Africa and the world of an eminent statesman and a gallant freedom fighter. The late Dr. Neto and the MPLA Workers’ Party, which he led, had worked very closely with our party, the United National Independence Party, during the long struggle for the independence of Angola. The close co-operation between the two parties and Governments of Angola and Zambia continues to this day. The late Angolan leader was a selfless and tireless revolutionary who fought side by side with the rank and file of MPLA fighters. His approach should be an inspiration to us all. Indeed Dr. Neto was a man of principle who practised what he believed in. The party, Government and people of Zambia, who were represented at the funeral by His Excellency President Kaunda, join our brothers and sisters in mourning the loss of that truly great man.
322.	On behalf of the Zambian delegation, I wish to congratulate you, Sir, on your most deserved election to the high office of President of the General Assembly. Africa is proud of you. You are a distinguished son of that continent. You have established your place in international forums through diplomatic skill, humility, political candour and acumen. I need not refer here to the well-known brotherly relations between your country, the United Republic of Tanzania, and my own country, Zambia, and indeed to our efforts together with the other front-line States in the struggle for the liberation of our oppressed brothers and sisters in southern Africa.
323.	I also wish to take this opportunity to pay a deserved tribute to your predecessor, Indalecio Lievano, who presided over the thirty-third session of the General Assembly with dedication and competence.
324.	The Secretary-General of our Organization, Mr. Kurt Waldheim, has continued to carry out his functions with characteristic determination and diplomatic skill. My delegation wishes him well in his efforts aimed at bringing about understanding and peace among the nations of the world.
325.	Let me take this opportunity to welcome Saint Lucia, a fellow Commonwealth country, on its admission to membership in the United Nations. With the admission of its one hundred and fifty-second Member, the United Nations has moved closer to the realization of the goal of universality.
326.	Your presidency, Sir, has come on the threshold of a new era—the dawning of the 1980s. During the decade ending this year, the United Nations has continued to grapple with the manifold issues for which it was founded. Some of these were inherited by the United Nations at its inception, while others have been brought before it in recent years.
327.	Undoubtedly there has been significant progress in some areas, but a number of issues are being carried over into the agenda of the next decade. The challenge for the United Nations in that next decade is to bring success to the manifold issues which have been perennial issues on our agenda.
328.	In addressing the age-old problems there is a need for innovation and institutional adaptation, be it in the political, economic, social, cultural or humanitarian spheres. In the absence of the necessary will to act, only pessimism will prevail. Let us all resolve to make the next decade an era of greater co-operation and understanding in the search for solutions to problems afflicting mankind.
329.	This session of the General Assembly takes place barely three weeks after the historic Sixth Conference of the non-aligned countries, held in Havana. We can all be justly inspired by the proven determination of the non-aligned countries to continue making a positive and decisive contribution to the search for a new world order, based on principles of equity and justice. The declarations adopted by the non-aligned Conference accurately reflect the contemporary global situation. Zambia is proud to belong to the non-aligned movement, which we are convinced will remain a dynamic and indispensable force in international relations. The rapid increase in the membership of the movement is a reflection of a universal recognition of the validity of its principles and objectives.
330.	Mr President, in your opening statement you gave a clear message about the present economic situation facing the world. The world economic situation is still characterized by the prevalence of poverty, hunger, disease and illiteracy for most of the developing countries on the one hand, and a sense of uncertainty in the developed world on the other. Furthermore, there is a trend towards increasing inequality which continues to characterize existing international economic relations. My delegation shares fully the sense of disappointment with the continuing deterioration of the international economic situation. A new chapter must be opened in transforming the unfinished major issues on the agenda of the new international economic order into reality.
331.	The international community is at the crossroads in the fields of development and international economic relations. It is evident that in spite of previous efforts, virtually every item on the agenda of economic relations is a problem area. These items include terms of trade, prices of primary or basic commodities, the flow of resources and debt-servicing, transactions in technology, the industrialization of developing countries, food and energy, a code of conduct for transnational corporations and the issue of collective self-reliance. In addition, high inflation, unemployment and high energy costs continue to menace our economies, thereby retarding development.
332.	The North-South dialogue, which began some five years ago, is hardly achieving any discernible results. So far, several major world conferences have been held with the sole objective of working out a more appropriate mechanism on which new international relations will be based. Regrettably, progress in this regard has been disappointing.
333.	We in Zambia realize that in order to achieve the goal of economic development we require collective effort. All nations have to contribute meaningfully if this common effort is to be achieved. The goal of eliminating poverty and other economic injustices is a moral issue which concerns all nations regardless of the history of the root-cause of the evils in question.
334.	Certain States such as the industrialized nations enjoy a dominant position in international trade, finance and industrial production. These countries have the obligation to be more forthcoming in negotiations on specific issues related to the new economic order.
335.	What I have stated should be the basis for negotiations, whether they are in the Committee of the Whole, UNCTAD, the United Nations Conference on Science and Technology for Development or in the Preparatory Committee for the New International Development Strategy. While some progress has been registered on such items as the Common Fund and the conversion of UNIDO into a specialized agency, it is regrettable that there is a stalemate on several issues in the North-South negotiations.
336.	For our part we accord high priority to those programmes and projects designed to achieve self- reliant development and to forge mutual co-operation with other developing countries in various fields of common interest, including the critical areas of trade, transport and communications.
337.	I wish to point out that our efforts to realize our economic potential are being hampered, inter alia, by adverse external forces. These include the war situation and conflict in southern Africa, our geographical position as a land-locked country and the decline in the relative prices of basic commodities in addition to the precarious world economic situation. The Secretary- General's report on assistance to Zambia, to be considered at this session, is a catalogue of our formidable challenges.
338.	The question of human rights is a matter to which we in Zambia have always attached great importance. We have not hesitated to make our voice heard where- ever and whenever there has been evidence of violations of human rights. This is in accord with our national philosophy of humanism, which stands for respect for the worth of man and the sanctity of human life. In this regard, we are gratified at the growing universal concern for human rights.
339.	Zambia continues to be seriously concerned at the situation in the Middle East. The situation in that volatile region is as serious as it is explosive. It has been established beyond any doubt that the obnoxious policy of settlements in occupied Arab territories is synonymous with colonization, imperialist aggrandizement and expansionism. Israel has no right whatsoever to occupy Arab lands on the West Bank, Gaza and the Golan Heights.
340.	As we have always stated, the core of the Middle East conflict is the continued denial of the inalienable rights of the Palestinian people. That Palestinians are entitled both to a State of their own and to the full realization of self-determination and independence is an indisputable fact. It is indeed ironic that Jews, who were victims of the holocaust in Europe during the Second World War, should today be unleashing a holocaust against Palestinians. In addition, Israel is in league with the racist minority regimes of southern Africa and has emerged as one of the sources of military equipment for them, which they use in their oppression of the black majority and in committing acts of aggression against front-line States, including my own country, Zambia.
341.	In the interest of peace in the Middle East, Israel should withdraw forthwith from all the Arab lands which it has occupied by force since 1967. The seizure of foreign lands by force is not admissible in international law. Israel must co-operate with the United Nations in the implementation of the relevant resolutions of this Assembly and the Security Council which provide a realistic framework for bringing about a just and lasting peace in the Middle East. Israel should also, as a matter of urgency, dismantle all the Jewish settlements which it has established on Arab lands.
342.	Furthermore, the situation in the Middle East cannot be resolved if the people of Palestine, through the PLO, their sole and legitimate representative, are excluded from any peace process. To do so would be to engage in self-deception.
343.	In May of this year all peace-loving countries were gratified by a trend towards positive developments in Cyprus. There was hope when we learned that the intercommunal talks, which were presided over by the United Nations Secretary-General, had resulted in a plan to deal with the problem. However, the lack of progress in resolving the outstanding issues has been a retrogressive step. In a situation of incessant conflict, lack of progress leads to deterioration. In the case of Cyprus, the deterioration of the already tense situation could have grave consequences for the independence, sovereignty and territorial integrity of the island.
344.	Zambia urges the parties to the dispute to redouble their efforts to resolve the problem of Cyprus. The independence of Cyprus and its non-alignment should not be compromised. Moreover, the problem of Cyprus has implications which go far beyond the borders of that island. I wish to appeal for strict adherence to the principle of non-interference in the internal affairs of Cyprus.
345.	My Government is equally concerned at the developments in South-East Asia. The people of that region have been victims of wars of aggression for far too long. We have stated our wish that after decades of war the nations and peoples of South-East Asia should live in peace. As a result of fighting in the area, the toll of human lives and the extent of suffering have been astounding and they continue unabated. The international community has a duty to attend to the plight of human beings who have been displaced as a result of conflicts in that region and elsewhere.
346.	We express the hope that the countries of the region will dedicate their efforts to finding a just and durable solution to the problem. We also appeal to all States to refrain from exacerbating the conflict and uphold the principle of respect for the sovereignty and territorial integrity of other States, in the interest of peace and security in the region.
347.	With regard to Korea, I wish to reiterate my Government's strong support for the efforts towards the peaceful reunification of that peninsula. It is Zambia's view that all foreign troops should be withdrawn from South Korea, because their presence is not conducive to a search for a just and lasting settlement.
348.	My Government has continued to follow closely developments in connexion with Western Sahara. We have done our best to encourage the efforts of the Organization of African Unity to find a just settlement. We warmly congratulate the Government of Mauritania for the wise decision it has taken to renounce all claims to Western Sahara and to withdraw its military forces from the Territory. We maintain the view that the people of Western Sahara have the right to genuine self-determination and independence.
349.	In recent years the international community has directed its efforts at combating racism and other forms of prejudice which are inimical to the lives of the oppressed people and to the promotion of harmonious relations among them. It is for this reason that all forms of institutionalized racism and oppression that are epitomized in the South African policy of apartheid have been called a crime against humanity.
350.	All the principles of civilized conduct that are enshrined in the United Nations Charter and in the norms of international law are being violated daily in South Africa, Namibia and Rhodesia. The majority in those countries are being denied their basic rights. The root-cause of the problem is the continuing existence of racist white minority regimes.
351.	The ancestors of the present-day racist minority rulers settled in southern Africa by force of arms and deceit. They have ruled over the majority of African people through terrorism and violence. They continue to maintain their reign of terror in South Africa, Namibia and Rhodesia by force. While holding the African people in bondage, the racists and their fellow conspirators and supporters are pillaging and exploiting the abundant natural and human resources of the countries under their occupation.
352.	As a result the indigenous people are wallowing in abject poverty and degradation. Africans are used by southern African racist regimes as a source of cheap labour. The racist minority regimes are also concocting so-called internal settlements in the hope of using Africans as a front in the service of the white racists. This shows the stubborn determination of the racist regimes to perpetuate themselves in power at the expense of the black majority. This is repugnant and untenable. It is for that reason that the oppressed people are fighting to overthrow the system of oppression and to regain their' dignity and inalienable rights.
353.	The racist rulers, in addition to oppressing Africans inside the countries which they occupy, are also seeking to make southern Africa safe for racist oppression and exploitation by committing wanton and murderous acts of aggression against the front-line States of Angola, Mozambique, Botswana and Zambia.
354.	In these heinous attacks, the Rhodesian and South African forces have murdered innocent nationals of our countries. They have also killed thousands of refugees who have fled from tyranny and whom we allow to live in our countries on humanitarian grounds. Children, women and old men and the sick in refugee centres have been the victims of those sadistic and callous racist soldiers. It is even more tragic that these refugees are still being pursued under the pretext of self-defence or pre-emptive attacks on the part of the racists.
355.	By attacking the front-line States, the racist regimes are in fact violating our sovereignty and territorial integrity. Their attacks have been premeditated acts of unprovoked aggression. We are aware that their aim is to trigger an international war which would engulf the entire region.
356.	We have stated all along—and let me repeat this here—that apartheid-ruled South Africa is at the core of the problems of decolonizing Namibia and Rhodesia. There is no doubt that the maintenance of the apartheid system is a challenge both to the United Nations and to civilized mankind. Until the South African ruling clique agrees to live in the present rather than in the past, the oppressed people there will continue to fight for their inalienable rights. But South Africa continues to remain both intransigent and aggressive. The Pretoria regime is arming itself at an unprecedented pace in history.
357.	Regrettably, some States Members of our Organization continue to provide the Pretoria regime with arms and ammunition and to collaborate with it in the nuclear field. My delegation strongly condemns such collaboration, which is not only immoral but also contrary to numerous United Nations resolutions. We call upon all States to desist forthwith from any form of collaboration with the Pretoria regime since such collaboration is inimical to the welfare of the oppressed people and indeed encourages South Africa in its aggressive policies against sovereign, independent African States.
358.	Within South Africa itself, the Pretoria regime is widening and hatching even more obnoxious schemes for consolidating apartheid. In defiance of the international community, South Africa only last month granted bogus independence to the Venda Bantustan. This follows the pattern of so-called Bophuthatswana and Transkei. The independence of Bantustans exists only as a figment of the imagination of the Afrikaner rulers in Pretoria. To all sane people, these Bantustans remain an integral part of South African territory because South Africa is one and indivisible. As if the repression of the African were not repugnant enough, the Pretoria racists have also intensified their scheme of uprooting Africans from the lands which are designated as "white areas". There is a new war of eviction in South Africa. Internally, South Africa is also perfecting itself as a police state in which there is no rule of law.
359.	With the dawn of the 1980s, the international community must devise new strategies as to how to end apartheid. All concerted efforts must be made to end all forms of collaboration with the apartheid regime in the interest of peace. I wish to reaffirm Zambia's support for the struggle of the oppressed people of South Africa under the leadership of their national liberation movement. I urge this Assembly and the international community as a whole to demonstrate its abhorrence of the system of apartheid in South Africa through concrete forms of support for the liberation struggle. In this regard, it is urgent that we give effect to the numerous United Nations resolutions on apartheid. The situation in South Africa calls for concrete action rather than words.
360.	As we know, the Pretoria regime not only maintains a policy of apartheid in South Africa itself, but is also responsible for the crisis which emanates from its occupation and militarization of Namibia in utter defiance of the United Nations.
361.	The question of resolving the independence of Namibia is urgent. In the last two and a half years, there have been intensive and extensive negotiations and consultations which were aimed at bringing about a settlement in Namibia through free and fair elections under United Nations supervision and control. The efforts in this regard emanated from Security Council resolution 385 (1976), which resulted in a concrete proposal for the settlement of the Namibian question, Both the proposal and the report by the Secretary- General of the United Nations on its implementation were endorsed by the Security Council in its resolution 435 (1978). Namibia would today be on the threshold of independence if the proposal based on the report of the Secretary-General had been implemented. Had it not been for the intransigence of South Africa, the United Nations Transition Assistance Group would today be at work in Namibia.
362.	The state of paralysis that now exists on the issue is due to the refusal by the South African regime to accept the report of the Secretary-General and to cooperate in its implementation. Once again, South Africa is intransigent and is seeking to defy the United Nations on Namibia as it has done for decades. Indeed, South Africa has acted deceitfully.
363.	What is equally disturbing is that South Africa is intent on confronting the international community with a situation of fait accompli by imposing its puppets of the so-called Democratic Turnhalle Alliance on Namibia. In this regard, South Africa has set up an illegal National Assembly.
364.	In its frantic attempts to impose a so-called internal settlement in Namibia, South Africa has intensified its brutal repression against members of SWAPO, who are harassed, detained, imprisoned and tortured on a continuing basis. Scores of SWAPO leaders have been jailed in an attempt to destroy it because of its steadfast opposition to the machinations of South Africa and the Pretoria regime.
365.	The significance of the diplomatic initiative of the last two and a half years is that it involved five major Western countries which have traditionally collaborated with South Africa. Those of us who repeatedly called upon the West to desist from their policies of collaboration with and support for South Africa welcomed this initiative as a positive and hopeful development. We fully co-operated with the five Western countries and the Secretary-General to ensure the success of the initiative. SWAPO, which is universally recognized as the sole and authentic representative of the Namibian people, was exemplary in its conduct during the lengthy period of the negotiations. SWAPO pursued the negotiations and made significant compromises in spite of repeated provocations by South Africa, such as the Kassinga massacre in Angola and several unilateral actions by the Pretoria regime, notably the appointment of the so-called Administrator- General, the registration of voters and the holding of sham elections in December of last year.
366.	In our view, the phase of negotiations is over. What remains is the implementation of the report of the Secretary-General. Those who have initiated the plan for the independence of Namibia have, above all, the responsibility to ensure its implementation. They have the duty to ensure South Africa's compliance. They have the responsibility to deliver South Africa. They have always advocated negotiations to resolve the problems of southern Africa. Now let them prove the efficacy of negotiations. They must make their approach work.
367.	We have never been against negotiations. The racist minority regimes of southern Africa have always frustrated negotiations. The challenge to the West now is either to get South Africa to co-operate in the implementation of their proposal or to join with the other members of the international community in ostracizing the Pretoria regime and compelling it to comply with the relevant United Nations resolutions.
368.	Let me also take this opportunity to stress the need for the international community to increase its material support for SWAPO, which is the only liberation movement in Namibia. The intransigence of the Pretoria regime surely leaves the people of Namibia, under the leadership of SWAPO, with no option but to intensify their armed struggle for national liberation. South Africa must not be allowed to destroy the people of Namibia and SWAPO. The vicious system of illegal South African occupation of Namibia must be eradicated. I wish, on this occasion, to reaffirm Zambia's full support for General Assembly resolution 33/206, which was adopted at the resumed thirty-third session in May of this year. If freedom cannot come to Namibia by peaceful means, it must come through the armed struggle of its people, supported by the international community in concrete and generous material terms.
369.	The fundamental problem of how to decolonize and transform Rhodesia into Zimbabwe is still with us. As each hour passes the deteriorating situation in Rhodesia brings more concern. The casualty rate in the war of independence is increasing by the hour. This is in addition to the scores of hundreds of Zimbabweans who have been murdered by Rhodesian forces in refugee centres in the neighbouring front-line States of Angola, Botswana, Mozambique and my own country, Zambia. Surely, if human life is still sacrosanct, if human suffering is to be mitigated and ameliorated, then the hour is at hand for resolving the Rhodesian problem.
370.	Rhodesia is Zimbabwe to be. Detractors of the cause of Zimbabwe have had the audacity to give a nickname or surname to Zimbabwe. But this is not the issue. What is at stake is how to bring legal independence under genuine majority rule to Zimbabwe. Present-day Rhodesia remains a British colony ruled by settlers who happen to be die-hard racists.
371.	Developments in Rhodesia since the last session of this Assembly have only worsened the situation. This was so because no meaningful attempts were made to resolve the root-cause of the problem of decolonizing Rhodesia. Debates shifted in the international forums, which focused mainly on irrelevant experiments, such as the so-called elections of April, which culminated in thrusting forward a black man as a front for the Salisbury racists. The fundamental structure of racist oppression was left intact.
372.	In spite of the political gimmicks of the Muzorewa-Smith regime, no Government in the world has accorded them any recognition. To be sure, Muzorewa and Smith did pander to the conservative lobbies of this world. But reason and wisdom still prevailed.
373.	Concerted efforts were also made to have sanctions against Rhodesia lifted unilaterally by some Western countries. This trick has also not paid off. Here again, we hope that reason will prevail to ensure that sanctions imposed by the Security Council against Rhodesia will be maintained until genuine independence is achieved.
374.	Mr. President, as the Assembly may be aware, the Rhodesian regime has persisted in committing acts of aggression against the front-line States. The Rhodesians have launched repeated, premeditated attacks and raids against us which have resulted in heavy casualties. Their crude tactics have been acts of outright provocation against us. They are in themselves acts of desperation by the white racists who know that they cannot and will not win the war, in spite of the overt and covert support they enjoy from imperialist forces as evidenced by the involvement in the Rhodesian army of thousands of mercenaries and, indeed, the continued acquisition by the rebel forces of large quantities of sophisticated military equipment.
375.	The people of Zimbabwe have remained un-daunted on their determination to overthrow the oppressive regime in their country. Thousands upon thousands of them have swelled the ranks of the liberation movement, the Patriotic Front. They are dealing heavy blows on the demoralized Rhodesian military forces on a daily basis. The impact of the war of liberation has sent thousands of whites fleeing from Rhodesia.
376.	Mr. President, the Commonwealth Heads of Government recognized the gravity of the Rhodesian situation at their recent meeting in Lusaka. Confronted with the realities of the situation, they felt motivated to do their utmost urgently to seek a negotiated settlement in Zimbabwe, the basis of which can only be the transfer of power to the people of Zimbabwe through genuine black majority rule and independence. Those who had advocated the lifting of sanctions against Southern Rhodesia and the recognition of the puppet regime realized that they were treading on dangerous ground. It dawned on them that such a course of action would not contribute at all to the solution of the Rhodesian problem. On the contrary, it would aggravate the situation, with serious consequences for international peace and security.
377.	The United Kingdom, the colonial Power in Southern Rhodesia, accepted at the Lusaka Conference the need to exercise its constitutional responsibility. In accordance with the Commonwealth agreement on Zimbabwe, a Constitutional Conference involving all sides in the Rhodesian conflict, including the Patriotic Front, is now in progress in London under the chairmanship of the British Foreign Secretary. It is the hope of all the Commonwealth Governments that the Conference will succeed. If it succeeds, Southern Rhodesia will be ushered into a new era which could see it emerge into a genuinely independent State of Zimbabwe, acceptable to the international community.
378.	The London Constitutional Conference could not have been possible without the effective armed struggle waged by the people of Zimbabwe under the leadership of the Patriotic Front. That Conference is unquestionably the direct product of the sacrifices of the Patriotic Front forces on the battlefield. It is the armed struggle that has generated and created the necessary conditions for the Conference to take place. What is now happening proves that armed struggle and negotiations are not mutually exclusive. If the Conference should fail, the war of liberation in Zimbabwe will be intensified by the Patriotic Front. I urge the international community not to relax its support for the Patriotic Front.
379.	In conclusion, I wish to reiterate Zambia's commitment to the noble goals for which this Organization was established. We believe that the United Nations offers a unique framework for addressing the multiple challenges of our time, as well as creating opportunities for the future.
380.	Let us move forward into the next decade with confidence. Let us proceed into a world that is safe and prosperous for all. Our generation should not fail future generations.